DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, each of the claimed method steps for the method claim or operations of implementing a logical switching element in the sets of instructions for the non-transitory machine readable medium as recited in claims 22, 23, 30-33, 40 and 41, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  
 	The claimed subject matter of “A method of implementing a logical switching element, the method comprising: generating data for programming a set of two or more physical forwarding elements to implement the logical switching element; using a first controller to distribute at least a first portion of the generated data to a first plurality of physical forwarding elements in the set of physical forwarding elements; and using a second controller to distribute at least a second portion of the generated data to a second plurality of physical forwarding element in the set of physical forwarding elements, said first controller serving as the master controller for the first plurality of physical forwarding elements and the second controller service as the master controller for the second plurality of physical forwarding elements.” as recited in claim 22 (and similarly in claim 32), “The method of claim 22, wherein generating the data comprises generating the data at the first controller, using the first controller comprises distributing the first portion from the first controller to the first plurality of physical forwarding elements, and using the second controller comprises distributing the second portion to second controller for the second controller to distribute to the second plurality of physical forwarding elements.” as recited in claim 23 (and similarly in claim 33), “The method of claim 22, wherein generating the data comprises generating physical control plane data for the first and second pluralities of physical forwarding elements.” as recited in claim 30 (and similarly in claim 40), and “The method of claim 30 further comprising receiving logical forwarding data from a third controller, wherein generating the data further comprises generating the physical control plane data from the claim 31 (and similarly in claim 41), each does not have support of proper antecedent basis from the original specification.
 	To be more specific, each of the claimed method steps or operations of implementing a logical switching element as a whole as recited in claims 22, 23, 30-33, 40 and 41, cannot be found anywhere in the entire specification.  
Claim Rejections - 35 USC § 112
Claims 22-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 	The claimed features of “A method of implementing a logical switching element, the method comprising: generating data for programming a set of two or more physical forwarding elements to implement the logical switching element; using a first controller to distribute at least a first portion of the generated data to a first plurality of physical forwarding elements in the set of physical forwarding elements; and using a second controller to distribute at least a second portion of the generated data to a second plurality of physical forwarding element in the set of physical forwarding elements, said first controller serving as the master controller for the first plurality of physical forwarding elements and the second controller service as the master controller for the second plurality of physical forwarding elements.” as recited in claim 22 (and similarly in claim 32), “The method of claim 22, wherein generating the data comprises generating the data at the first controller, using the first controller comprises distributing the first 
 	To be more specific, each of the claimed method steps or operations of implementing a logical switching element as a whole as recited in claims 22, 23, 30-33, 40 and 41, cannot be found anywhere in the entire specification.  Furthermore, only the term of “logical datapath sets (LDPS) and the terms of “logical switching element attributes” and “logical switching element configuration” were mentioned repeatedly throughout the entire specification, which were insufficient to provide the support and enablement of the claimed invention.  
 	Claims 24-29, 34-39 are rejected for depending on claims 22 and 32, respectively.
Claims 22-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 22, lines 5-6 and 7-8, it is confusing and ambiguous for reciting “a first plurality of physical forwarding elements” and “a second plurality of physical forwarding elements” since 
	Claims 23-31 are rejected for depending on claim 22.
 	Claims 32-41 are rejected for substantially identical reasons as claims 22-31, except each claim is in a non-transitory machine readable medium (CRM) claim format.
In view of the objections to the drawings and specification, and rejections under 35 U.S.C. 112(a) & 112(b) or 35 U.S.C. 112 (pre-AIA ), first and second paragraphs, no prior art rejection or allowable subject matter can be applied at this time.
Response to Arguments
Applicant's arguments filed May 19, 2021 have been fully considered but they are not persuasive.  
 	In the remarks, regarding the objections to the drawings, the applicant relied on Figure 17 and page 52, lines 20-26, and argued that Figure 17 illustrates logical switches 1770 specified by the control application layer 1705, in which the control system of some embodiments implements the logical switch across several physical switches 990.  Therefore, the objections to the drawings have been overcome and should be withdrawn.  The examiner respectfully disagrees since FIG. 17 merely shows a control application layer 1705 connected to logical switches 1770, and then connected to switching elements 1725 via virtualization application layer 1710 and NOS layer 1715, which is entirely different from the claimed invention.
 	Regarding the objections to the specification, the applicant relied on Figure 17, page 52, lines 23-26 and FIG. 14 and page 42, lines 8-10, and argued that Figure 17 illustrates logical 
 	The examiner again respectfully disagrees since FIG. 17 merely shows a control application layer 1705 connected to logical switches 1770, and then connected to switching elements 1725 via virtualization application layer 1710 and NOS layer 1715 and FIG. 14 merely shows that there is a coordination between the different controller instances as to the master control over different switching elements.  None of the above FIGs. and the cited portions from the specification provide sufficient support of proper antecedent basis for the claimed subject matter.
 	Regarding the rejections under 112(a) & 112(b), the applicant relied on page 52, lines 20-21, page 53, lines 19-21, page 62, lines 8-9 and page 68, lines 21-23, and argued that Page 52, lines 20-21 of the specification states that "the logical datapath sets are several logical switches 1770 that are specified by the control application layer 1705." Page 53, lines 19-21 of the specification states that “in some embodiments, the virtualization application specifies the implementation of the LDPS” within the managed switching element infrastructure." Page 62, lines 8-9 and page 68, lines 21-23 refer to "the deployment of the LDPS (e.g., one or more logical switching configurations) to one or managed switching elements." Hence, the logical 
 	The examiner again respectfully disagrees since the term of “logical datapath sets (LDPS)” and “the deployment of LDPS” were not included in any part of the claims.  Furthermore, only one logical switching element was recited for performing all of the method steps or operations.  However, according to the specification, the logical datapath sets are associated with a plurality of logical switches in order to manage a plurality of switching elements.  Therefore, the rejections 112(a) & 112(b) have not been overcome.
 	In view of the above reasoning, the examiner believes that all objections to the drawings and specification and the rejections 112(a) & 112(b) should be sustained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	Chapman et al. and Kore et al. are additionally cited to show a plurality of master controllers for controlling switching elements in distributed communications network similar to the claimed invention.
 	Davis et al. is additionally cited to show the conventional data center architecture consists of different levels of switches and top of rack switches similar to the claimed invention. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AHH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465